 

Exhibit 10.14

 

[Syros Pharmaceuticals, Inc. Letterhead]

 

 

April 24, 2013

 

Eric Olson, PhD

 

 

Dear Eric:

 

On behalf of Syros Pharmaceuticals, Inc. (the “Company”), I am pleased to extend
the following offer and set forth the terms of your employment with the Company:

 

1.You will be employed to serve on a FULL-TIME basis as Chief Scientific Officer
(CSO) effective May 7, 2013. As CSO you will report to Nancy Simonian, CEO and
will be responsible for overseeing the Company's scientific efforts and strategy
plus such other duties as may from time to time be assigned to you by the
Company.

 

2.Your salary will be $340,000 per year, paid semi-monthly in arrears in
accordance with the Company’s normal payroll processes and subject to tax and
other withholdings as required by law. Such salary may be adjusted from time to
time in accordance with normal business practice and in the sole discretion of
the Company.

 

3.You may participate in any and all bonus and benefit programs that the Company
establishes and makes available to its employees from time to time, provided you
are eligible under (and subject to all provisions of) the plan documents
governing those programs. Specifically you will be eligible to receive a 25%
bonus in your first year of employment with the company, prorated based on your
start date and approved by the Board of Directors. Future bonus eligibility will
be based on the Bonus Plan and approved by the Board of Directors.

 

4.Without otherwise limiting the “at-will” nature of your employment, in the
event your employment is terminated at any time by the Company without Cause or
by you for Good Reason, then: (a) you shall receive your base salary accrued
through the last day of your employment with the Company, (b) you shall continue
to receive your base salary at the then-current rate per semi-monthly pay
period, reduced by all applicable taxes and withholdings, for a period of six
(6) months in accordance with the Company’s then current payroll policies and
practices. In the event of a Change in Control, 100% of all unvested stock
options then held by you shall become fully vested and exercisable on the
earlier to occur of (a) the date your employment is terminated by the Company
without Cause or by you for Good Reason (either in contemplation of, pursuant to
or following a Change in Control) or (b) the date that is twelve (12) months
following the effective date of the Change in Control. Notwithstanding the
foregoing, you will not be entitled to receive any severance payments unless,
within sixty (60) days following the date of termination, you (i) have executed
a general release in a form prescribed by the Company or persons affiliated with
the Company, and (ii) have agreed not to prosecute any legal action or other
proceeding based on those claims. The severance payments shall be paid, or
commence on the first payroll period following the date the release becomes
effective (the “Payment Date”). Notwithstanding the foregoing, if the 60th day
following the date of termination occurs in the calendar year following the
calendar year of the termination, then the Payment Date shall be no earlier than
January 1st of such subsequent calendar year.

 

 

--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Change in Control” means any transaction or
series of related transactions (a) the result of which is a change in the
ownership of the Company, such that more than 50% of the equity securities of
the Company are acquired by any person or group (as such terms are defined for
purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
that does not own capital stock of the Company of the effective date of such
change in control, (b) that results in the sale of all or substantially all of
the assets of the Company, or (c) that results in the consolidation or merger of
the Company with or into another corporation or corporations or other entity in
which the Company is not the survivor (except any such corporation or entity
controlled, directly or indirectly, by the Company).

 

“Cause” means: (a) your conviction of, or plea of guilty or nolo contendere to,
any crime involving dishonesty or moral turpitude or any felony; or (b) you have
(i) engaged in material dishonesty, willful misconduct or gross negligence, (ii)
breached or threatened to breach either or both of the Ancillary Agreements (as
defined below), (iii) materially violated a Company policy or procedure causing
or threatening to cause substantial injury to the Company, and/or (iv) willfully
refused to perform your assigned duties to the Company, following written notice
of such refusal by the Company and a period of fifteen (15) days to cure the
same.

 

“Good Reason” means the occurrence of one or more of the following without your
written consent: (a) a material reduction in your authority, duties and/or
responsibilities as compared to your authority, duties and/or responsibilities
in effect immediately prior to the occurrence of the event (for example, but not
by way of limitation, this determination will include an analysis of whether you
maintain at least the same level, scope and type of duties and responsibilities
with respect to the management, strategy, operations and business of the
Company), or (b) a material reduction in your base compensation as compared to
your base compensation in effect immediately prior to the occurrence of the
event; provided, however, that no such occurrence shall constitute Good Reason
unless: (i) you give the Company a written notice of termination for Good Reason
not more than ninety (90) days after the initial existence of the condition,
(ii) the grounds for termination (if susceptible to correction) are not
corrected by the Company within fifteen (15) days of its receipt of such notice,
and (iii) your termination of employment occurs within one (1) year following
the Company’s receipt of such notice.

 

5.You may be eligible for a maximum of three (3) weeks of vacation per calendar
year to be taken at such times as may be approved by the Company. The number of
vacation days for which you are eligible shall accrue at the rate of 1.25 days
per month that you are employed during such calendar year.

 

6.Subject to the approval of the Board of Directors of the Company, the Company
will grant to you an incentive stock option (an “Option”) under the Company’s
2012 Equity Incentive Plan (the “Plan”) for the initial purchase of one and one
half percent (1.5%) shares of common stock of the Company's outstanding shares
at a price per share equal to the fair market value at the time of Board
approval. Upon your attainment of certain performance criteria as agreed upon by
you and the Company and approved by the Board, you shall also be awarded an
Option to purchase an additional one half percent (0.5%) shares of common stock
of the Company's outstanding shares at a price per share equal to the fair
market value at the time of Board approval. Each Option shall be subject to all
terms and other provisions set forth in the Plan and in a separate option
agreement.

 

7.You may be eligible to receive such future stock options grants as the Board
of Directors of the Company shall deem appropriate.

 

 

--------------------------------------------------------------------------------

 

8.You will be required to execute an Invention and Non-Disclosure Agreement and
a Non-Competition and Non-Solicitation Agreement in the forms attached as
Exhibit A and Exhibit B, respectively, as a condition of employment.

 

9.You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this letter.

 

10.You agree to provide to the Company, within three days of your hire date,
documentation of your eligibility to work in the United States, as required by
the Immigration Reform and Control Act of 1986. You may need to obtain a work
visa in order to be eligible to work in the United States. If that is the case,
your employment with the Company will be conditioned upon your obtaining a work
visa in a timely manner as determined by the Company.

 

11.This letter shall not be construed as an agreement, either expressed or
implied, to employ you for any stated term, and shall in no way alter the
Company’s policy of employment at will, under which both you and the Company
remain free to terminate the employment relationship, with or without cause, at
any time, with or without notice. Similarly, nothing in this letter shall be
construed as an agreement, either express or implied, to pay you any
compensation or grant you any benefit beyond the end of your employment with the
Company.

 

THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 

 

--------------------------------------------------------------------------------

 

If you agree with the employment provisions of this letter, please sign the
enclosed duplicate of this letter in the space provided below and return it to
Lisa Roberts, Operations Manager at Syros Pharmaceuticals Inc., 480 Arsenal St.
Suite 130, Watertown, MA 02472. If you do not accept this offer by May 2, 2013,
this offer will be revoked.

 

You will also find enclosed employment and payroll forms which will need to be
completed and returned to Lisa prior to your start date.

 

Very Truly Yours,

 

 

By:

/s/ Nancy Simonian

Name:

Nancy Simonian

Title:

CEO

 

The foregoing correctly sets forth the terms of my employment by Syros
Pharmaceuticals, Inc.

 

/s/ Eric Olson

 

Date:

5/2/13

Eric Olson, Ph.D.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

INVENTION AND NON-DISCLOSURE AGREEMENT

 

This Agreement is made by and between Syros Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and Eric Olsen (the “Employee”).

 

In consideration of the employment or the continued employment of the Employee
by the Company, the Company and the Employee agree as follows:

 

 

1.

Condition of Employment.

 

The Employee acknowledges that his/her employment and/or the continuance of that
employment with the Company is contingent upon his/her agreement to sign and
adhere to the provisions of this Agreement. The Employee further acknowledges
that the nature of the Company's business is such that protection of its
proprietary and confidential information is critical to the business' survival
and success.

 

 

2.

Proprietary and Confidential Information.

 

(a)The Employee agrees that all information and know-how, whether or not in
writing, of a private, secret or confidential nature concerning the Company’s
business or financial affairs (collectively, “Proprietary Information”) is and
shall be the exclusive property of the Company. By way of illustration, but not
limitation, Proprietary Information may include discoveries, inventions,
products, product improvements, product enhancements, processes, methods,
techniques, formulas, compositions, compounds, negotiation strategies and
positions, projects, developments, plans (including business and marketing
plans), research data, clinical data, financial data (including sales costs,
profits, pricing methods), personnel data, computer programs (including software
used pursuant to a license agreement), customer, prospect and supplier lists,
and contacts at or knowledge of customers or prospective customers of the
Company. The Employee will not disclose any Proprietary Information to any
person or entity other than employees of the Company or use the same for any
purposes (other than in the performance of his/her duties as an employee of the
Company) without written approval by an officer of the Company, either during or
after his/her employment with the Company, unless and until such Proprietary
Information has become public knowledge without fault by the Employee. While
employed by the Company, the Employee will use the Employee's best efforts to
prevent unauthorized publication or disclosure of any of the Company’s
Proprietary Information.

 

(b)The Employee agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible or intangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his/her duties for
the Company and shall not be copied or removed from the Company premises except
in the pursuit of the business of the Company. All such materials or copies
thereof and all tangible property of the Company in the custody or possession of
the Employee shall be delivered to the Company, upon the earlier of (i) a
request by the Company or (ii) termination of his/her employment. After such
delivery, the Employee shall not retain any such materials or copies thereof or
any such tangible property.

 

 

ActiveUS 100988532v.1

 

--------------------------------------------------------------------------------

 

(c)The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs 2(a) and 2(b)
above, and his/her obligation to return materials and tangible property, set
forth in paragraph 2(b) above, also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee in the course of the Company’s business.

 

 

3.

Developments.

 

(a)The Employee will make full and prompt disclosure to the Company of all
discoveries, inventions, improvements, enhancements, processes, methods,
techniques, developments, software, and works of authorship, whether patentable
or not, which are created, made, conceived or reduced to practice by him/her or
under his/her direction or jointly with others during his/her employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
“Developments”).

 

(b)The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all his/her right, title and
interest in and to all Developments and all related patents, patent
applications, copyrights and copyright applications. However, this paragraph
3(b) shall not apply to Developments which do not relate to the business or
research and development conducted or planned to be conducted by the Company at
the time such Development is created, made, conceived or reduced to practice and
which are made and conceived by the Employee not during normal working hours,
not on the Company’s premises and not using the Company’s tools, devices,
equipment or Proprietary Information. The Employee understands that, to the
extent this Agreement shall be construed in accordance with the laws of any
state which precludes a requirement in an employee agreement to assign certain
classes of inventions made by an employee, this paragraph 3(b) shall be
interpreted not to apply to any invention which a court rules and/or the Company
agrees falls within such classes. The Employee also hereby waives all claims to
moral rights in any Developments.

 

(c)The Employee agrees to cooperate fully with the Company, both during and
after his/her employment with the Company, with respect to the procurement,
maintenance and enforcement of copyrights, patents and other intellectual
property rights (both in the United States and foreign countries) relating to
Developments. The Employee shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights, and powers of attorney, which the
Company may deem necessary or desirable in order to protect its rights and
interests in any Development. The Employee further agrees that if the Company is
unable, after reasonable effort, to secure the signature of the Employee on any
such papers, any executive officer of the Company shall be entitled to execute
any such papers as the agent and the attorney-in-fact of the Employee, and the
Employee hereby irrevocably designates and appoints each executive officer of
the Company as his/her agent and attorney-in-fact to execute any such papers on
his/her behalf, and to take any and all actions as the Company may deem
necessary or desirable in order to protect its rights and interests in any
Development, under the conditions described in this sentence.

 

- 2 -

ActiveUS 100988532v.1

--------------------------------------------------------------------------------

 

 

4.

Other Agreements.

 

The Employee represents that, except as the Employee has disclosed in writing to
the Company, the Employee is not bound by the terms of any agreement with any
previous employer or other party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his/her
employment with the Company, to refrain from competing, directly or indirectly,
with the business of such previous employer or any other party or to refrain
from soliciting employees, customers or suppliers of such previous employer or
other party. The Employee further represents that his/her performance of all the
terms of this Agreement and the performance of his/her duties as an employee of
the Company do not and will not conflict with or breach any agreement with any
prior employer or other party to which the Employee is a party (including
without limitation any nondisclosure or non-competition agreement), and that the
Employee will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

 

5.

United States Government Obligations.

 

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions which are made known to the Employee and to take
all action necessary to discharge the obligations of the Company under such
agreements.

 

 

6.

Miscellaneous.

 

(a)Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

 

(b)Obligations to Third Parties. The Employee acknowledges and represents that
this agreement and the Employee’s employment with the Company will not violate
any continuing obligation the Employee has to any former employer or other third
party.

 

(c)Disclosure of this Agreement. The Employee hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
the Employee’s future employers or prospective business associates, of the terms
and existence of this Agreement and the Employee’s continuing obligations to the
Company hereunder.

 

(d)Not Employment Contract. The Employee acknowledges that this Agreement does
not constitute a contract of employment, does not imply that the Company will
continue his/her employment for any period of time and does not change the
at-will nature of his/her employment.

 

- 3 -

ActiveUS 100988532v.1

--------------------------------------------------------------------------------

 

(e)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which, or into which, the Company may be merged or which
may succeed to the Company’s assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him or
her. The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer.

 

(f)Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

(g)Waivers. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(h)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court. The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

(i)Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee and the Company. The Employee agrees that any change or changes in
his/her duties, salary or compensation after the signing of this Agreement shall
not affect the validity or scope of this Agreement.

 

(j)Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

 

- 4 -

ActiveUS 100988532v.1

--------------------------------------------------------------------------------

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

WITNESS our hands and seals:

 

 

 

 

 

SYROS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:  

 

 

 

By:

 

/s/ Nancy Simonian

 

 

 

 

Name:

 

Nancy Simonian

 

 

 

 

Title:

 

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

5/2/13

 

/s/ Eric Olson

 

 

 

 

Eric Olson, Ph.D.

 

 

--------------------------------------------------------------------------------

 

Exhibit B

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

This Agreement is made between Syros Pharmaceuticals, Inc., a Delaware
corporation (hereinafter referred to collectively with its subsidiaries as the
“Company”), and Eric Olson (the “Employee”).

 

For good consideration and in consideration of the employment or continued
employment of the Employee by the Company, including the equity consideration in
the Company, the Employee and the Company agree as follows:

 

1.Non-Competition and Non-Solicitation. While the Employee is employed by the
Company and for a period of one year after the termination or cessation of such
employment for any reason, the Employee will not directly or indirectly:

 

(a)Engage or assist others in engaging in any business or enterprise (whether as
owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than 1% of the outstanding stock of
a publicly-held company) that is competitive with the Company’s business,
including but not limited to any business or enterprise that develops,
manufactures, markets, licenses, sells or provides any product or service that
competes with any product or service developed, manufactured, marketed,
licensed, sold or provided, or planned to be developed, manufactured, marketed,
licensed, sold or provided, by the Company while the Employee was employed by
the Company; or

 

Notwithstanding the foregoing, Section 1(a) shall not preclude the Employee from
becoming an employee of, or from otherwise providing services to, a separate
division or operating unit of a multi-divisional business or enterprise (a
“Division”) if: (i) the Division by which the Employee is employed, or to which
the Employee provides services, is not competitive with the Company’s business
(within the meaning of Section 1(a)), (ii) the Employee does not provide
services, directly or indirectly, to any other division or operating unit of
such multi- divisional business or enterprise which is competitive with the
Company’s business (within the meaning of Section 1(a)) (individually, a
“Competitive Division” and collectively, the “Competitive Divisions”) and (iii)
the Competitive Divisions, in the aggregate, accounted for less than one-third
of the multi-divisional business or enterprises’ consolidated revenues for the
fiscal year, and each subsequent quarterly period, prior to the Employee’s
commencement of employment with the Division.

 

(b)Either alone or in association with others, solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers, or business partners of the Company which were contacted, solicited,
or served by the Company during the 12-month period prior to the termination or
cessation of the Employee’s employment with the Company; or

 

(c)Either alone or in association with others (i) solicit, induce or attempt to
induce, any employee or independent contractor of the Company to terminate his
or her employment or other engagement with the Company, or (ii) hire, or recruit
or attempt to hire, or engage or attempt to engage as an independent contractor,
any person who was employed or otherwise engaged by the Company at any time
during the term of the Employee’s employment with the Company; provided, that
this clause (ii) shall not apply to the recruitment or hiring or other
engagement of any individual whose employment or other engagement with the
Company has been terminated for a period of six months or longer.

 

 

--------------------------------------------------------------------------------

 

(d)Extension. If the Employee violates the provisions of any of the preceding
paragraphs of this Section 1, the Employee shall continue to be bound by the
restrictions set forth in such paragraph until a period of one year has expired
without any violation of such provisions.

 

 

2.

Miscellaneous.

 

(a)Equitable Remedies. The restrictions contained in this Agreement are
necessary for the protection of the business and goodwill of the Company and are
considered by the Employee to be reasonable for such purpose. The Employee
agrees that any breach of this Agreement is likely to cause the Company
substantial and irrevocable damage which is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Employee agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Employee hereby waives the adequacy of a remedy at law as
a defense to such relief.

 

(b)Obligations to Third Parties. The Employee acknowledges and represents that
this agreement and the Employee’s employment with the Company will not violate
any continuing obligation the Employee has to any former employer or other third
party.

 

(c)Disclosure of this Agreement. The Employee hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
the Employee’s future employers or prospective business associates, of the terms
and existence of this Agreement and the Employee’s continuing obligations to the
Company hereunder.

 

(d)Not Employment Contract. The Employee acknowledges that this Agreement does
not constitute a contract of employment, does not imply that the Company will
continue his/her employment for any period of time and does not change the
at-will nature of his/her employment.

 

(e)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation with which, or into which, the Company may be merged or which
may succeed to the Company’s assets or business, provided, however, that the
obligations of the Employee are personal and shall not be assigned by him or
her. The Employee expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employ the Employee may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer. Notwithstanding the
foregoing, if the Company is merged with or into a third party which is engaged
in multiple lines of business, or if a third party engaged in multiple lines of
business succeeds to the Company’s assets or business, then for purposes of
Section 1(a), the term “Company” shall mean and refer to the business of the
Company as it existed immediately prior to such event and as it subsequently
develops and not to the third party’s other businesses.

 

(f)Interpretation. If any restriction set forth in Section 1 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

(g)Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

 

 

--------------------------------------------------------------------------------

 

(h)Waivers. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(i)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to the conflicts of laws provisions thereof). Any action, suit, or other legal
proceeding which is commenced to resolve any matter arising under or relating to
any provision of this Agreement shall be commenced only in a court of the
Commonwealth of Massachusetts (or, if appropriate, a federal court located
within Massachusetts), and the Company and the Employee each consents to the
jurisdiction of such a court. The Company and the Employee each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

(j)Entire Agreement; Amendment. This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee and the Company. The Employee agrees that any change or changes in
his/her duties, salary or compensation after the signing of this Agreement shall
not affect the validity or scope of this Agreement.

 

(k)Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

[Remainder of this page intentionally left blank.]

 

 

--------------------------------------------------------------------------------

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

 

 

 

 

SYROS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:  

 

 

 

By:

 

/s/ Nancy Simonian

 

 

 

 

Name:

 

Nancy Simonian

 

 

 

 

Title:

 

CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

5/2/13

 

/s/ Eric Olson

 

 

 

 

Eric Olson, Ph.D.

 

 

--------------------------------------------------------------------------------

 

Syros Pharmaceuticals, Inc.

 

 

 

September 17, 2015

 

Eric Olson, Ph.D.

 

Re:Amendment to Employment Offer Letter

 

Dear Eric:

 

Reference is made to that certain Employment Offer Letter dated April 24, 2013
between Syros Pharmaceuticals, Inc., a Delaware corporation (the "Company"), and
you regarding the terms of your employment with the Company (the "Offer
Letter"). This letter (the "Amendment") confirms the agreement between the
Company and you regarding an amendment to the Offer Letter.

 

1.Section 3 of the Offer Letter is hereby amended by deleting the second and
third sentences thereof and inserting the following in lieu thereof:

 

"Specifically you will be eligible to receive up to a 35% bonus in each year of
employment with the Company based on the Bonus Plan and approved by the Board of
Directors."

 

2.Section 4(b) of the Offer Letter is hereby deleted in its entirety and the
following inserted in lieu thereof:

 

"(b) you shall continue to receive your base salary at the then-current rate per
semi­ monthly pay period, reduced by all applicable taxes and withholdings, for
a period of nine (9) months in accordance with the Company's then current
payroll policies and practices."

 

3.Except as specifically provided herein, the Offer Letter remains in full force
and effect and is not modified or amended hereby.

 

4.This Amendment will be construed and interpreted in accordance with the laws
of the Commonwealth of Massachusetts (other than choice-of-law provisions).

 

5.This Amendment may be executed in counterparts, each of which will be
considered an original, but all of which together will constitute one agreement.
Execution of a facsimile or "pdf' copy will have the same force and effect as
execution of an original, and a facsimile or "pdf' signature will be deemed an
original and valid signature. From and after the date of this Amendment, all
references in the Offer Letter to "this agreement" or "this Agreement" or
similar terms shall be deemed to be references to the Offer Letter as amended
hereby.

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

 

 

 

SYROS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

/s/ Nancy Simonian

 

 

Nancy Simonian

 

 

Chief Executive Officer

 

--------------------------------------------------------------------------------

 

 

Accepted and Agreed as of December 18, 2015

 

 

 

/s/ Eric Olson

Eric Olson

 

 

 

--------------------------------------------------------------------------------

 

[Syros Pharmaceuticals, Inc. letterhead]

 

 

January 7, 2016

 

Eric Olson, Ph.D.

 

Re:Amendment to Employment Offer Letter Clarification

 

Dear Eric:

 

Reference is hereby made to the offer letter between you and Syros
Pharmaceuticals, Inc., as amended by the amendment dated 9/17/15. The purpose of
this letter is to confirm that the amendment effects a restatement of clause
4(b) of the offer letter and the balance of section 4 remains in full force and
effect and has not otherwise been modified by the amendment.

 

Please sign below to acknowledge your agreement with the foregoing.

 

Sincerely,

 

/s/ Nancy Simonian

Nancy Simonian, M.D.

 

Acknowledged:

 

/s/ Eric Olson

Eric Olson, Ph.D.

 

 

--------------------------------------------------------------------------------

 

[Syros Pharmaceuticals, Inc. Letterhead]

 

 

January 27, 2016

 

 

Eric Olson, Ph.D.

 

Re: Amendment to Employment Offer Letter

 

Dear Eric:

 

Reference is made to that certain Employment Offer Letter dated April 24, 2013
between Syros Pharmaceuticals, Inc., a Delaware corporation (the "Company"), and
you regarding the terms of your employment with the Company, as amended on
December 18, 2015 (the "Offer Letter"). This letter (the "Amendment") confirms
the agreement between the Company and you regarding an amendment to the Offer
Letter.

 

1.Section 4 of the Offer Letter is hereby deleted in its entirety and the
following inserted in lieu thereof:

 

"4. Without otherwise limiting the "at-will" nature of your employment, in the
event your employment is terminated by the Company without Cause or by you for
Good Reason (each as defined below), you shall be entitled to the base salary
that has accrued and to which you are entitled as of the effective date of such
termination, and further, subject to the conditions set forth in the second
paragraph of this Section 4, the Company shall, for a period of nine (9) months
following your termination date: (i) continue to pay you, in accordance with the
Company's   regularly   established   payroll   procedure,   your   b_ase  
salary   as severance; and (ii) provided you are eligible for and timely elect
to continue receiving group medical insurance pursuant to the "COBRA" law,
continue to pay the share of the premium for health coverage that is paid by the
Company for active and similarly-situated employees who receive the same type of
coverage, unless the Company's provision of such COBRA payments will violate the
nondiscrimination requirements of applicable law', in which case this benefit
will not apply. If, within the three months prior to a Change in Control or in
the twelve months following a Change in Control, the Company terminates your
employment without Cause or you resign for Good Reason, the Company, subject to
the conditions set forth in the second paragraph of this Section 4, will: (a)
extend the severance benefits described in (i) and (ii) above for an additional
three months, such that the total severance benefit period shall be one (1)
year; (b) pay you a lump sum amount equal to your target bonus in effect for the
fiscal year in which your separation from employment occurs; and (c) accelerate
the vesting of all unvested stock options held by you as of the date your
employment is terminated such that 100% of • such options shall become fully
vested and exercisable effective as of such date.

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, you will not be entitled to receive any severance
benefits unless, within sixty (60) days following the date of termination, you
(i) have executed a severance and release of claims agreement in a form
prescribed by the Company or persons affiliated with the Company (which will
include, at a minimum, a release of all releasable claims and non-disparagement
and cooperation obligations). Any severance payments shall be paid, or commence
on the first payroll period following the date the release becomes effective
(the "Payment Date"). Notwithstanding the foregoing, if the 60th day following
the date of termination occurs in the calendar year following the calendar year
of the termination, then the Payment Date shall be no earlier than January 1st
of such subsequent calendar year.

 

For purposes of this 'Agreement, "Change in Control" means any transaction or
series of related transactions (a) the result of which is a change in the
ownership of the Company, such that more than 50% of the equity securities of
the Company are acquired by any person or group (as such terms are defined for
purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
that does not own capital stock of the Company of the effective date of such
change in control, (b) that results in the sale of all or substantially all of
the assets of the Company, or (c) that results in the consolidation or merger of
the Company with or into another corporation or corporations or other entity in
which the Company is not the survivor (except any such corporation or entity
controlled, directly or indirectly, by the Company).

 

"Cause" means: (a) your conviction of, or plea of guilty or nolo contendere  to,
any crime involving dishonesty or moral turpitude or any felony; or (b) you have
(i) engaged in material dishonesty, willful misconduct or gross negligence, (ii)
breached or threatened to breach either or both of the Ancillary Agreements (as
defined below), (iii) materially violated a Company policy or procedure causing
or threatening to cause substantial injury to the Company, and/or (iv) willfully
refused to perform your assigned duties to the Company, following written notice
of such refusal by the Company and a period of thirty (30) days to cure the
same.

 

"Good Reason" means the occurrence of one or more of the following without your
written consent: (a) a material reduction in your authority, duties and/or
responsibilities as compared to your authority, duties and/or responsibilities
in effect immediately prior to the occurrence of the event (for example, but not
by way of limitation, this determination will include an analysis of whether you
maintain at least the same level, scope and type of duties and responsibilities
with respect to the management, strategy, operations and business of the
Company), or (b) a material reduction in your base compensation as compared to
your base compensation in effect immediately prior to the occurrence of the
event; provided, however, that no such occurrence shall constitute Good Reason
unless: (i) you give the Company a written notice of termination for Good Reason
not more than ninety (90) days after the initial existence of the condition,
(ii) the grounds for termination (if susceptible to correction) are not
corrected by the Company within thirty (30) days of its receipt of such notice,
and (iii) your termination of employment occurs within one (1) year following
the Company's receipt of such notice.

 

2.The following language shall be inserted as a new paragraph following the last
enumerated paragraph of the Offer Letter:

 

"This letter is intended to provide payments that are exempt from or compliant
with 409A, and should be interpreted consistent with that intent."

 

3.The attached exhibit entitled "Payments Subject to Section 409A" is hereby
appended to the Offer Letter as Attachment A and, if applicable, replaces any
previous such attachment concerning the same subject matter.

 

--------------------------------------------------------------------------------

 

 

4.Except as specifically provided herein, the Offer Letter remains in full force
and effect and is not modified or amended hereby.

 

5.This Amendment will be construed and interpreted in accordance with the laws
of the Commonwealth of Massachusetts (other than choice-of-law provisions).

 

6.This Amendment may be executed in counterparts, each of which will be
considered an original, but all of which together will constitute one agreement.
Execution of a facsimile or “pdf” copy will have the same force and effect as
execution of an original, and a facsimile or “pdf” signature will be deemed an
original and valid signature. From and after the date of this Amendment, all
references in the Offer Letter to "this agreement" or "this Agreement" or
similar terms shall be deemed to be references to the Offer Letter as amended
hereby.

 

 

--------------------------------------------------------------------------------

 

Please indicate your agreement with the above terms by signing below.

 

Very truly yours,

 

 

 

SYROS PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

/s/ Nancy Simonian

Name:

 

Nancy Simonian

Title:

 

Chief Executive Officer

 

 

Accepted and Agreed as of January 27, 2016

 

/s/ Eric Olson

Eric Olson

 

 

 

 

 

--------------------------------------------------------------------------------

 

Attachment A

 

Payments Subject to Section 409A

 

1.Subject to this Attachment A, any severance payments that may be due under the
letter agreement shall begin only upon the date of your "separation from
service" (determined as set forth below) which occurs on or after the
termination of your employment. The following rules shall apply with respect to
distribution of the severance payments, if any, to be provided to you under the
letter agreement, as applicable:

 

 

a.

It is intended that each installment of the severance payments under the letter
agreement provided under shall be treated as a separate "payment" for purposes
of Section 409A of the Internal Revenue Code of 1986, as amended ("Section
409A"). Neither the Company nor you shall have the right to accelerate or defer
the delivery of any such payments except to the extent specifically permitted or
required by Section 409A.

 

 

b.

If, as of the date of your "separation from service" from the Company, you are
not a "specified employee" (within the meaning of Section 409A), then each
installment of the severance payments shall be made on the dates and terms set
forth in the letter agreement.

 

 

c.

If, as of the date of your "separation from service" from the Company, you are a
"specified employee" (within the meaning of Section 409A), then:

 

 

i.

Each installment of the severance payments due under the letter agreement that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when your separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid on the dates and terms set forth in the letter agreement; and

 

 

ii.

Each installment of the severance payments due under the letter agreement that
is not described in this Attachment A, Section 1(c)(i) and that would, absent
this subsection, be paid within the six-month period following your "separation
from service" from the Company shall not be paid until the date that is six
months and one day after such separation from service (or, if earlier, your
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following your separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such installment is deemed to be paid under a separation pay
plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation 1.409A-l(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last day of your second taxable year following the
taxable year in which the separation from service occurs.

 

 

 

--------------------------------------------------------------------------------

 

2.The determination of whether and when your separation from service from the
Company has occurred shall be made in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-l(h). Solely for
purposes of this Attachment A, Section 2, "Company" shall include all persons
with whom the Company would be considered a single employer under Section 414(b)
and 414(c) of the Internal Revenue Code of 1986, as amended.

 

3.The Company makes no representation or warranty and shall have no liability to
you or to any other person if any of the provisions of the letter agreement
(including this Attachment) are determined to constitute deferred compensation
subject to Section 409A but that do not satisfy an exemption from, or the
conditions of, that section.

 

 